DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 12/21/2021.
Response to Arguments
	The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 12/21/2021 will be addressed below to the extent they apply to the current rejections.
Regarding the Subedi and Hai reference, Applicant argues that  zolmitriptan (Subedi) and benzatropine (Hai) are distinguishable relative to ketamine.  Moreover, ketamine is a secondary amine while zolmitriptan and benzatropine are  tertiary amines. The skilled artisan understands that primary, secondary and tertiary amines interact differently with adhesives based on their functional group and reactivity. Thus, APIs with different amine functions will interact with functional groups of the adhesive in different ways. Accordingly, the skilled artisan would not conclude that permeation of a tertiary amine can be analogously applied to a secondary amine. Applicant remarks that "Obvious to try" is not a suitable standard to render the claim unpatentable. Rather, there must be some reasonable expectation of success. Nothing in Subedi or Hai suggests that a secondary amine inclusive active compound would perform better in a free hydroxyl goup PSA.”
This is not persuasive as neither Hai or Subedi limit their teachings to only tertiary amines and instead discusses amine functionality in general.  Furthermore Hai states “In addition, the lack of skin permeation from the patches made from the PSA containing a carboxylic acid might be due to an interaction between the amine moiety of BZ and the carboxylic acid of the PSA. “ and then states “Other skin permeation studies of lidocaine, aminopyrine, ketoprofen and tacrine from various PSAs produced When tacrine was added to acrylic adhesive matrix having carboxyl functional group, the tack of adhesive matrix reduced and the permeation rate of tacrine was generally low, which may be due to the interaction between amine group of tacrine and carboxyl group of acrylic adhesive” and “The permeation rate from acrylic adhesive matrix having hydroxyl functional group was much higher than that from acrylic adhesive having carboxyl functional group due to the lack of interaction between the drug and the adhesive matrix.”  This supports the conclusion reached by Hai regarding other studies.   It is noted that tacrine is a primary amine, thus Hai demonstrates that compounds having amine moieties without limitation and specifically discusses primary (i.e. tacrine) and tertiary (i.e. benzatropine) amines and there is no evidence that a secondary amine, such as ketamine, would not provide the similar results.  Regarding obvious to try, the pre-KSR decision rendered in Yamanouchi negating the “obvious to try” was negated by general skepticism in the field, this is not the case with the instant invention.  As discussed above, neither Hai or Subedi limit their teachings to only tertiary amines and instead discusses amine functionality in general which is sufficient to provide a reasonable expectation of success.
Applicant remarks that the Examiner provides no motivation to use two permeation enhancers, this is not persuasive as each claimed penetration enhancers in individually taught by the prior art tio be use for the same purpose and it is prima facie obvious to combine two compositions each taught to be used for the same purpose for creating a third composition to be used for the same purpose.  
Applicant also argues that the Examiner is not only relying on the penetration enhancers disclosed in Williams, but rather on those disclosed in Williams and Tang. Therefore, Applicant submits that the penetration enhancers available to the skilled artisan in view of Tang and Williams is not "a finite number of options" as asserted by the Examiner.
This is not persuasive.  While Tang discloses a list of permeation enhancers, Tang specifically exemplifies 4 enhancers and levulinic is used in each and every working examples of table 6, thus levulinic acid is clearly a preferred compound for use.  Regarding Williams, methyl laurate is selected from a finite list and would have been obvious to use with the referred enhancer of Tang. 
combination of penetration enhancers can improve skin permeation rates. In fact, Tang and Williams would suggest a long list of permeation enhancers are all equivalent. Applicants identified the permeation enhancer "problem" which is inventive. More particularly, based on the examples 1a and 1b in the present specification (see Table 2), one can see the clear effect of methyl laurate in combination with levulinic acid, wherein the presence of methyl laurate increases the Cmax. This particular benefit of methyl laurate was not foreseeable and the combination of these two enhancers is not suggested from the mere disclosure of individual examples in individual documents.
This is not persuasive.  While the data shows that the combined permeation enhancers of example 1b work better, Applicants have not shown that the combination results in an unexpectedly superior effect as applicants have not performed a proper side by side comparison. Applicants are comparing compositions having .77%, .76% or .53% of a permeation enhancer (i.e. levulinic acid) against a composition having 1.65% of permeation enhancers (.62% levulinic acid and 1.03% methyl laurate).  Both compoundd are taught in the art to be skin permeations enhancers and there is no evidence that the increased permeation of the combination is due specifically to the claimed combination and is not simply due to the increase in the total amount of permeation enhancer used (.77% vs. 1.62%), as 1.62% would be expected to result in an increased effect over .77%.  The prior art teaches the amount of permeation enhancer to be an optimizable variable and Applicants have not shown the claimed combination nor the claimed ratio to be critical.
Maintained/Modified Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 4, 10-12, 15 and 23 is/are rejected under 35 U.S.C. 103 as being , unpatentable over Tang (WO 2017/003935), Williams (WO 03/015699), Subedi (International Journal of Pharmaceutics 419 (2011) 209– 214), Hai (International Journal of Pharmaceutics 357 (2008) 55–60), as evidenced by Gennari (US 9,962,349), Tang is cited on the IDS filed 4/17/2019. Subedi and Hai were cited by the Examiner 3/9/2021. 
Tang discloses ketamine transdermal delivery systems (Abs).  The delivery systems are directed to the racemic mixture of ketamine, however, embodiments containing the R-ketamine or the S-ketamine 
Fig 1 of Tang discloses a delivery device comprising a backing film (1) affixed atop the adhesive drug matrix (2) which is supported by a release liner (3).  The adhesive matrix layer contains the drug and the adhesive drug matrix (Pg. 15)

    PNG
    media_image1.png
    279
    840
    media_image1.png
    Greyscale

Tang teaches the backing layer to be made of polymeric films such as polyester (PET), as elected, selected from a finite number of options. That supports the adhesive drug matrix and protect the transdermal delivery device from the environment.  While Tang doesn’t teach the backing layer to not be permeable to the active ingredients, this is an inherent property in the species of backing layer elected by Applicant as demonstrated by the instant specification.
Regarding claim 15: Tang teaches the release liner to be removed before use and as seen in the figure above, it is on the side of the matrix on which the backing layer is not arranged.
Regarding claim 10: Tang teaches that skin permeation enhancers can be added in amounts ranging from 4-10% (Pg. 13). Tang exemplifies the use of a combination of skin permeation enhancers and teaches levulinic acid to be used in each examples, thus a skilled artisan would recognize this to be a preferred skin permeation enhancer (Table 6).  In table 6, Tang shows the use of 2 permeation enhancers (10% total) and shows these to be used in a 1:1 weight ratio.
Regarding claim 11: Tang teaches the device to comprise 1-35% ketamine (Pg. 7).
Table 6 of Tang demonstrates the use of 20-25% ketamine and 5% of levulinic acid based on the weight of the formulation (i.e. matrix layer).  Tang teaches the use of 2 permeation enhancers.

It is noted that Table 6 teaches the different PSA to be used in amounts of 40%, 55%, 65% and 70%, thus a skilled artisan would recognize that PSA could be used in amounts ranging from  40-70% by weight of the matrix layer with a reasonable expectation of success, reading on instant claims 22-23.
Regarding claim 12: Tang teaches that antioxidants can be included in the drug matrix layer (Pg. 15).
However, Tang does not teach the skin permeation enhancer to be both levulinic acid and methyl laurate.
Williams teaches topical compositions for treating pain comprising an NMDA-receptor antagonist (Abs). William teaches that the topical composition can be formulated as an intradermal patch (Pg. 27) and teaches that the NMDA receptor antagonist to be ketamine (Williams – claim 13).  Williams further teaches the formulation to comprise an intradermal penetration enhancer such as methyl laurate (selected from a finite number of options) (Williams – claim 20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tang and use methyl laurate, in addition to the taught levulinic acid, in a 1:1 ratio, in the transdermal delivery device as the prior art teaches methyl laurate and levulinic acid to be art recognized equivalents, as they are both taught by the prior art to be used for the same purpose (i.e. penetration enhancer on transdermal/intradermal delivery devices comprising ketamine) and it is prima facie obvious to combine two composition each taught to be used for the same purpose for creating a third composition to be used for the same purpose.  Furthermore, Tang exemplifies the use of two permeation enhancers.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

While Tang teaches Durotak 87-2516 to be suitable for use, this PSA is never exemplified.
Subedi discusses transdermal delivery systems comprising PSA and zolmitriptan and teaches that the permeation rate was lowest in the adhesive containing carboxyl functional groups which could be due to the interaction between the amine group of zolmitriptan and carboxyl group of the adhesive. In previous studies, low permeation rate of tacrine was observed due to the interaction between the amine group of tacrine and carboxyl group of acrylic adhesive (Kim et al., 2000). Permeation rate of zolmitriptan in the acrylic adhesive matrix was highest with acrylic adhesive containing hydroxyl functional group. Further study on different kinds of acrylic adhesives containing hydroxyl functional group revealed that more than 2 fold flux could be obtained with both Duro-Tak® 87-2510 and Duro-Tak® 87-2516 (with hydroxyl functional group) matrixes as compared to Duro-Tak® 87-2287 (with carboxyl) matrix (Table 1) (Pg. 210).
Hai discusses transdermal delivery systems comprising PSA and benztropine (BZ).  The data showed that PSAs containing carboxylic acid did not show any skin permeation and the PSAs containing a hydroxyl group produced a high skin permeation, such as Duro-Tak 87-2516.  In addition, the lack of skin permeation from the patches made from the PSA containing a carboxylic acid might be due to an interaction between the amine moiety of BZ and the carboxylic acid of the PSA. Other skin permeation studies of lidocaine, aminopyrine, ketoprofen and tacrine from various PSAs produced similar results (Pg. 58 and Table 2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to specifically use Duro-Tak 87-2516 as taught by Tang to formulate a transdermal delivery system having increased skin permeation as Hai and Subedi teach that PSA’s containing carboxyl groups showed low permeation rates when used with active agents containing an amine moiety, but showed improved rates with PSAs containing hydroxyl groups such as Duro-Tak 87-2516. therefore as ketamine comprises an amine moiety and would have therefore been expected to have low permeation when using PSAs with carboxyl groups, it would have been prima facie obvious to .

Claims  1, 4, 10-12, 13, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (WO 2017/003935), Williams (WO 03/015699), Subedi (International Journal of Pharmaceutics 419 (2011) 209– 214) and Hai (International Journal of Pharmaceutics 357 (2008) 55–60) as evidenced by Gennari (US 9,962,349), as applied to claims 1, 4, 10-12, 15 and 23 above, and further in view of Asmussen (US 2001/0048938).
As discussed above, Tang makes obvious the limitations of claims 1, 4, 10-12, 15 and 23, however, while Tang teaches the use of antioxidants such as tocopherols, along with BHA and BHT, however, Tang does not teach alpha-tocopherol.
Asmussen discloses a pharmaceutical compositions designed to be delivered to the patient via a transdermal delivery device (Abs). Asmussen teaches that the delivery device can comprise an antioxidant, such as tocopherol or its esters, thereof, BHA, BHT, preferably alpha-tocopherol [0046].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tang with those of Asmussen and use alpha-tocopherol as the tocopherol antioxidant in the transdermal of Tang.  One of skill in the art would have been motivated to use alpha-tocopherol as Asmussen teaches that alpha-tocopherol is a tocopherol well-known to be used in transdermal devices and its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulation a transdermal delivery device having antioxidants.  In addition, Asmussen teaches alpha-tocopherol be an antioxidant equivalent to BHA and BHT and the substitution of one known equivalent for another is prima facie obvious.

Claims  1, 4, 10-12, 14, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (WO 2017/003935), Williams (WO 03/015699), Subedi (International Journal of Pharmaceutics 419 (2011) 209– 214) and Hai (International Journal of Pharmaceutics 357 (2008) 55–60), as evidenced by Gennari (US 9,962,349), as applied to claims 1, 4, 10-12, 15 and 23 above, and further in view of Fuhrherr (US 2013/0211351).
As discussed above, Tang makes obvious the limitations of claims 1 4, 10-12, 15 and 23, however, Tang does not teach what the weight of the matrix layer is.
Fuhrherr discloses pharmaceutical patches for transdermal delivery.  The patch comprises a surface layer, an adhesive layer and a removable protective layer (Abs).  Fuhrherr teaches the adhesive layer to comprise the active ingredient and can comprise a permeation component, such as levulinic acid, an antioxidant (Fuhrherr – claims 1-2 and 13-15) and exemplifies the use of Durotak adhesives.  Fuhrherr teaches the adhesive layer to have an area weight ranging from 1-160 g/m2.  Fuhrherr teaches that a relatively low area weight may positively influence the shelf-life of the pharmaceutical patch [0153-0154].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tang with those of Fuhrherr and formulate the adhesive layer (i.e. matrix layer) to have an area weight ranging from 1-160 g/m2  as Fuhrherr teaches that relatively low area weight may positively influence the shelf-life of the pharmaceutical patch.  One of skill in the art would have a reasonable expectation of success as both Fuhrherr and Tang teaches transdermal delivery patches wherein the adhesive/matrix layer comprises active ingredients, durotak adhesives, levulinic acid and antioxidants.
New Rejections
Claim Rejections - 35 USC § 112(b)
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.

Claim Rejections - 35 USC § 103
Claims  1, 4, 10-12, 15, 23 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (WO 2017/003935), Williams (WO 03/015699), Subedi (International Journal of Pharmaceutics 419 (2011) 209– 214) and Hai (International Journal of Pharmaceutics 357 (2008) 55–60) as evidenced by Gennari (US 9,962,349), as applied to claims 1, 4, 10-12, 15 and 23 above, and further in view of Hsu (US 2002/0192302).
As discussed above, Tang makes obvious the limitations of claims 1, 4, 10-12, 15 and 23, however, Tang doesn’t teach the methyl laurate to be used in amounts greater than the levulinic acid and does not teach the ratio recited by instant claim 25, it is noted that both Tang and Williams teach the addition of penetration enhancers to enhance the permeability of the drug through the skin.
Hsu discusses transdermal administration and teaches that the permeation enhancer should be used in effective amounts which refers to nontoxic, non-damaging but sufficient amount of enhancer that provides the desired increase in skin permeability and thus the desired depth of penetration, rate of administration and amounts of the drug [0023].
In view of the above teaching,  it would have been prima facie obvious for a skilled artisan to optimize the amount of each permeation enhancer used to obtain a desired skin penetration effect.  Furthermore, it is the examiner position that the art is clear that the amount of permeation enhancer can be varied to achieve its effective amount, thus the instant difference amounts and ratios would not support the patentability of the claimed invention unless there was evidence indicating such amounts to be critical.
MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613